Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 6/17/21 overcome the rejections set forth in the office action mailed 3/30/21 except for the rejections set forth over Latos, which are maintained and updated as necessitated by the amendments below.

Claim Rejections - 35 USC § 103
Claims 1, 3, 5, 10, 12-13, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Latos (U.S. Pat. No. 3,203,896).
In column 1 lines 8-12 Latos discloses a lubricating composition comprising an additive mixture. In column 1 lines 39-46 Latos discloses that the composition can comprise various lubricating oils, meeting the limitations of the oil of lubricating viscosity of claim 1. In column 3 lines 9-18 Latos discloses that the additive mixture comprises an amine salt of an alkyl acid phosphate wherein at least one alkyl group contains from about 3 to about 20 carbon atoms. In column 6 lines 27-30 and 57-66 Latos discloses that the alkyl acid phosphate can be an alkyl acid pyrophosphate, as recited in claim 1, including dialkyl acid phosphates where the alkyl groups is various primary alkyl groups having 5 to 11 carbon atoms, within the range recited in claim 1. The pyrophosphate acid amine salt of Latos meets the product-by-process limitations of the substantially sulfur-free phosphate amine salt of claim 1 since the alkyl groups are primary alkyl groups having 4 carbon atoms, there are no phosphorus-containing compounds other 2 groups are hydrogen and one R2 group is a hydrocarbyl group. When the alkyl acid phosphate of Latos is a pyrophosphate, the composition comprises less than 60 mole percent of the phosphorus in orthophosphate salt structures, meeting the limitations of claim 10. In column 6 lines 57-66 Latos discloses alkyl acid pyrophosphates where the alkyl groups are octyl or hexyl groups, as recited in claim 12. The compositions of Latos do not require zinc or ZDDP, meeting the limitations of claim 19, and must be prepared by mixing the components, as recited in claim 20. The differences between Latos and the currently presented claims are:
i) Latos does not specifically disclose a composition comprising the claimed dialkyl acid pyrophosphate in the claimed concentration. This relates to claim 1 and its dependent claims.
ii) Latos does not specifically disclose a base oil having a viscosity within the range recited in claim 13. 
iii) Latos does not specifically disclose a method of lubricating a mechanical device with the composition.
With respect to i), Latos discloses in column 8 lines 28-30 that in conventional lubricating oil, the additive mixture is present in an amount of about 0.01 to about 2% by weight, and in column 8 lines 30-34 Latos discloses that the in lubricating oils used for In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 1, 3, 5, 12, and 19-20 are therefore rendered obvious by Latos.
With respect to ii), in column 8 lines 18-21 Latos discloses that the lubricating oils have a viscosity ranging from 10 SUS at 100° C to 1000 SUS at 210° F. Since viscosity decreases with temperature, the lower bound of this range will be less than 10 SUS at 100° C. The range recited in claim 13 converts to about 36.0 SUS to about 50 SUS. The range of Latos therefore encompasses the range recited in claim 13, rendering it obvious in accordance with Wertheim as discussed above. 
With respect to iii), Latos discloses in column 8 lines 30-37 that the composition can be used as a hypoid gear oil or a transmission fluid. It would therefore be obvious to one of ordinary skill in the art to lubricate a transmission with the composition of Latos, meeting the limitations of claim 21, or to lubricate a mechanical device comprising a hypoid gear with the composition of Latos, meeting the limitations of claims 21-22, since Latos teaches that the lubricating oils transmission fluids or hypoid gear oils.
In light of the above, claims 1, 3, 5, 10-13, and 19-22 are rendered obvious by Latos. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Latos in view of Saccomando (WO 2017/079584 A1).
The discussion of Latos in paragraph 3 above is incorporated here by reference. Latos discloses a composition meeting the limitations of claim 1, but does not disclose dialkyl acid pyrophosphate amine salts where the amine comprises the N-hydrocarbyl substituted amino(thio)ester of claims 7-8, and does not disclose that the alkyl groups of the dialkyl acid pyrophosphate can be a 2-ethylhexyl group. 
Saccomando, in paragraph 1, discloses a lubricant composition comprising an oil of lubricating viscosity and a (thio)phosphoric acid salt of an N-hydrocarbyl-substituted gamma- or delta- amino(thio)ester, as recited in claim 7. In paragraph 16 Saccomando discloses that the amino(thio)ester can have the structure recited in claim 8. In paragraph 31 Saccomando discloses that the (thio)phosphoric acid can be a dialkyl pyrophosphoric acid, such as that of Latos, and in paragraph 36 discloses that the alkyl group can be a 2-ethylhexyl group, as recited in claim 6. The use of the amino(thio)ester of Saccomando as the amine in the dialkyl acid pyrophosphate amine salt of Latos meets the limitations of claims 7-8, and the use of a 2-ethylhexyl group as the alkyl group in the dialkyl acid pyrophosphate meets the limitations of claim 6.
It would have been obvious to one of ordinary skill in the art to use the amino(thio)ester of Saccomando as the amine in the dialkyl acid pyrophosphate amine salt of Latos, since Saccomando discloses in paragraph 28 and the examples that the use of the amino(thio)ester leads to improved antiwear performance and other advantageous properties. It would have been obvious to one of ordinary skill in the art to .

Claims 14, 17-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Latos in view of Sullivan (U.S. PG Pub. No. 2006/0240998).
The discussion of Latos in paragraph 3 above is incorporated here by reference. Latos discloses a composition meeting the limitations of claim 1, and discloses that the composition can be a transmission fluid. Latos does not disclose the further inclusion of the base oil and additives of claims 14-15 and 17-18, and does not specifically disclose applying the composition to a mechanical device comprising a manual transmission, as in claims 21 and 23.
In paragraphs 2 and 15-16 Sullivan discloses lubricating compositions particularly useful in manual transmission oils, and which comprise various additives including thiadiazole-containing species and sulfur-containing extreme pressure agents.  In paragraph 37 Sullivan discloses that the thiadiazole-containing species can be a dimercaptothiadiazole derivative, as recited in claim 18. Sulfur-containing extreme pressure agents, as disclosed in claims 42-50 of Sullivan, meet the limitations of claim 17. In paragraph 65 Sullivan discloses that the composition can comprise non-metal detergents, therefore meeting the limitations of claim 15 for the case where the detergent provides 0 parts by weight of alkaline earth metal. In paragraph 71 Sullivan discloses that the base oil can be a polyalphaolefin, as recited in claim 14. In the reference’s claim 24 Sullivan discloses a method of lubricating a transmission with the 
	It would have been obvious to one of ordinary skill in the art to include the additive mixture of Sullivan in the transmission fluid composition of Latos since Sullivan discloses in paragraphs 15-17 that the additive mixture leads to improved corrosion protection. It would have been obvious to one of ordinary skill in the art to include the polyalphaolefins of Sullivan as the lubricating oil in the composition of Latos since Sullivan teaches in paragraph 71 that they offer superior properties relative to Group I-III mineral oils. It would have been obvious to one of ordinary skill in the art to apply the composition of Latos and Sullivan to a manual transmission, since Latos and Sullivan teach that the compositions are useful as manual transmission oils. 

Claims 14-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Latos in view of McKenzie (WO 2017/087384 A1).
The discussion of Latos in paragraph 3 above is incorporated here by reference. Latos discloses a composition meeting the limitations of claim 1, and discloses that the composition can be a transmission fluid. Latos does not disclose the further inclusion of the base oil and additives of claims 14-18, and does not specifically disclose applying the composition to a mechanical device comprising a manual transmission, as in claims 21 and 23.

It would have been obvious to one of ordinary skill in the art to include the base oils and additives of McKenzie in the transmission fluid of Latos, since McKenzie discloses that they are suitable base oils and additives for manual and automatic . 

Claims 1, 3, 5, 12-14, 17, 20-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Loper (U.S. PG Pub. No. 2008/0125336) in view of Latos.
In paragraph 11 Loper discloses lubricant compositions useful in diesel (compression-ignited) engines, comprising a base oil and phosphorus-containing additives. In paragraphs 16 and 22 Loper discloses that the phosphorus-containing additives include an ash-free phosphorus compound which can be an amine salt of an organic ester of a phosphorus-containing acid. In Table 3 Loper discloses that the composition can comprise a viscosity modifier in an amount overlapping the range recited in claim 16. The composition of Loper comprises ZDDP, which is a sulfur-containing extreme pressure agent, as recited in claim 17. In paragraph 8 Loper discloses a method of lubricating an engine with the composition, meeting the method limitations of claims 21 and 24. The differences between Loper and the currently presented claims are:
i) Loper does not disclose the use of the claimed substantially sulfur-free alkyl phosphate amine salts as the ash-free phosphorus compound.

With respect to i), the discussion of Latos in paragraph 3 above is incorporated here by reference. Latos discloses an additive mixture comprising a dialkyl pyrophosphate amine salt meeting the product-by-process limitations of the substantially sulfur-free alkyl phosphate amine salts of claims 1, 3, 5, and 12, where the dialkyl pyrophosphate amine salt is present in an amount overlapping the range recited in claim 1. It would have been obvious to one of ordinary skill in the art to include the additive mixture of Latos in the composition of Loper, since Latos discloses in column 1 lines 8-12 and 39-46 that the additive mixture is useful in diesel oils and helps maintain the lubricity properties of the composition during use. 
With respect to ii), as discussed in paragraph 13 above, Latos discloses that the base oil has a viscosity in a range encompassing the ranges recited in claims 13-14. It would have been obvious for one of ordinary skill in the art to use a base oil having the viscosity taught by Latos as the base oil of Loper, since Latos teaches that it is a suitable base oil viscosity for lubricating oils.
In light of the above, claims 1-3, 5, 12-14, 17, 21, and 24 are rendered obvious by Loper in view of Latos. Additionally, since the compositions must be prepared by mixing the components, claim 20 is rendered obvious as well. 

Allowable Subject Matter
Claims 25-26 are allowed. The prior art does not disclose the method of claims 25-26 where phosphorus pentoxide is reacted with a primary alcohol and an amine such that at least 30 mole percent of the phosphorus atoms are in an alkyl pyrophosphate salt structure. The Chenicek and Latos references cited above are silent about the method by which the dialkyl acid pyrophosphate amine salts are prepared. Kassir (WO 2017/079016 A1) discloses in paragraph 22 a method of reaction phosphorus pentoxide with 2.2 to 2.5 moles of alcohol per mole of P2O5, but in paragraph 23 teaches away from the use of primary alcohols, and in paragraph 90 teaches that reacting the phosphorus pentoxide with a primary alcohol leads to a product with about 10 percent or less of the phosphorus atoms in a pyrophosphate structure. The method of Kassir therefore does not meet the limitations of claims 25-26, and one of ordinary skill in the art, looking to prepare the pyrophosphates of Chenicek or Latos, would not be motivated to prepare them by the claimed method. 


Response to Arguments
Applicant's arguments filed 6/17/21 have been fully considered but they are not persuasive. Applicant argues that Latos does not teach a sulfur-free alkyl phosphate amine salt having 30 mole percent of the claimed pyrophosphate structure. Applicant alleges that Latos discloses in column 8 lines 15-26 that the disclosed alkyl acid phosphate includes orthophosphates as well as pyrophosphates. It is not clear what applicant is referring to since column 8 lines 15-26 of Latos largely consists of a . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.